     Case 3:20-cv-00153-MMD-WGC Document 43 Filed 05/18/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


                                                      )
VICTORIA KING and GREG KING,
                                                      )
                                                      )
                        Plaintiffs,
                                                      )     Case No. 3:20-cv-00153-MMD-WGC
                                                      )
v.
                                                      )
BOSTON SCIENTIFIC CORPORATION,                        )
                                                      )      STIPULATION OF DISMISSAL
                                                      )         WITHOUT PREJUDICE
                        Defendants.
                                                      )
                                                      )

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties through

their undersigned counsel, that:

       1. This action is hereby dismissed in its entirety without prejudice and without costs to

           any party;

       2. To the extent Plaintiffs subsequently seek to re-file this action, such action shall not

           be commenced in any venue other than the United States District Court for the

           District of Nevada; and

       3. For purposes of calculating statutes of limitation, statutes of repose, or any other time

           periods, the date of filing of any re-filed action shall relate back to the filing date of

           the original action bearing Civil Action No. 2:13-cv-23377, in MDL 2327, In Re:

           Ethicon, Inc. Pelvic Repair Systems Products Liability Litigation, in the United States

           District Court for the Southern District of West Virginia.
     Case 3:20-cv-00153-MMD-WGC Document 43 Filed 05/18/20 Page 2 of 2



/s/ Asim M. Badaruzzaman                 /s/ James H. Keale

Asim M. Badaruzzaman                      James H. Keale
SEEGER WEISS LLP                          TANENBAUM KEALE
55 Challenger Road                        Three Gateway Center, Suite 1301
6th Floor                                 100 Mulberry Street
Ridgefield Park, New Jersey 07660         Newark, New Jersey 07102
Tel.: (973) 639-9100                      Tel.: (973) 242-0002
Fax: (973) 639-9393                       Fax: (973) 242-8099
abadaruzzaman@seegerweiss.com             jkeale@tktrial.com

Counsel for Plaintiffs                    Counsel for Defendant


Dated:                                    Dated:



IT IS SO ORDERED:



UNITED STATES DISTRICT JUDGE

       May 15, 2020
DATED: _______________
